Citation Nr: 1746607	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-34 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral knee disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right wrist disability.

3.  Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine.

4.  Entitlement to a compensable rating for osteoarthrosis and sublux arthrosis right hand 5th proximal interphalangeal joint and right proximal interphalangeal joint post fracture, migration of the bones (right 5th finger disability).

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to service connection for a right wrist disability.

7.  Entitlement to service connection for an acquired physiatric disorder, to include major depression.

8.  Entitlement to service connection for a bilateral hip disability. 

9.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO denied the Veteran's application to reopen his previously denied service connection claims for bilateral knee disability (characterized as genu valgum and recurvatum, left and right knee disabilities) and right wrist disability.  The RO also denied a compensable rating for right 5th finger disability and service connection claims for depression, neck, bilateral hip, and bilateral shoulder disabilities.  The depression claim has been recharacterized more broadly, in light of Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claim should not be limited to the disorder as characterized by the Veteran, but must be characterized and addressed based on the reasonable expectations of the non-expert claimant and the evidence in processing the claim).
The Board notes that May 1978 and July 1997 rating decisions denied service connection for genu valgum and genu recurvatum of the knees, which was claimed as bilateral knee disabilities.  In determining whether new and material evidence is required or a claim should be addressed on a de novo basis, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330 , 1337 (Fed. Cir. 2008).  Here, given that the prior claims and current claim both involve knee disabilities, the Board has characterized the claim as an application to reopen, as indicated on the title page.

The issues of entitlement to service connection for an acquired physiatric disorder, bilateral knee, right wrist injury, bilateral hip, and bilateral shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a July 1997 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral knee disability, characterized at that time as genu valgum and recurvatum, left and right knee disabilities.  The Veteran did not appeal that decision, and new and material evidence was not received within one year after it was issued.

2.  Evidence received since the July 1997 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a bilateral knee disability.

3.  In a July 1997 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right wrist disability.  The Veteran did not appeal that decision, and new and material evidence was not received within one year after it was issued.

4.  Evidence received since the July 1997 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a right wrist disability.

5.  The evidence is at least evenly balanced as to whether the Veteran's DDD of the cervical spine is related to his military service.

6.  Symptoms of the Veteran's right 5th finger disability have not more nearly approximated limitation of motion of other digits. 

7.  Symptoms of the Veteran's right 5th finger disability have interfered with the overall function of the hand. 



CONCLUSIONS OF LAW

1.  The July 1997 rating decision that denied the Veteran's claim for entitlement to service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  Since the July 1997 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The July 1997 rating decision that denied the Veteran's claim for entitlement to service connection for right wrist disability is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103. 

4.  Since the July 1997 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for right wrist disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for DDD of the cervical spine are met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

6.  The criteria for a compensable rating for the right 5th finger disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.27, 4.71a, Diagnostic Code (DC) 5227 (2016).

7.  The criteria for a separate 10 percent rating, but no higher, for symptoms analogous to amputation of the right 5th finger disability have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.27, 4.71a, DCs 5156, 5227 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

As the Board is granting the applications to reopen the previously denied claims of service connection for bilateral knee disability and right ulnar styloid and service connection for DDD of the cervical spine further discussion of the VCAA as to those issues are unnecessary.

As to the increase rating claim for the right 5th finger, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d  1359,1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument)."

II.  New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previous and final disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement. 
See Shade v. Shinseki, 24 Vet. App. 110 (2010).

A.  Bilateral Knee Disability

The Veteran's original claim for service connection a bilateral knee disability was denied in a May 1978 rating decision, on the basis that his diagnosed genu valgum and genu recurvatum were developmental abnormalities that existed prior to service and that there was no evidence of aggravation beyond the normal progression of the disease during his military service.  He did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance.  

Accordingly, the May 1978 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

In January 1997, the Veteran submitted a claim to reopen his service connection for a bilateral knee disability.  In a July 1997 rating decision, the RO found that the Veteran had not submitted new and material evidence to reopen the service connection claim for a bilateral knee disability that had been previously denied in May 1978. 

Accordingly, the July 1997 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the July1997 rating decision consisted of service treatment records (STRs), private treatment records, and March 1977 and May 1997 VA examination reports.

Specifically, his STRs consisted of an April 1974 enlistment examination report that showed a normal clinical evaluation.  A July 1974 STR noted the Veteran's reported history of knee problems all of his life and that he did not walk until he was 7 years of age.  In a March 1975 STR, the Veteran gave a history of chronic knee problems with genu valgum since birth and frequent knee effusions as a child. Remaining STRs documented the Veteran's complaints of knee pain.  His STRs reveals knee diagnoses; in particular genu valgum, genu recurvatum, chondromalacia, and cartilage damage.  His February 1977 separation examination report noted knock kneed.

In the March 1977 examination report, the VA examiner diagnosed genu valgum and genu recurvatum by history and patellofemoral joint compartments.

In the May 1997 examination report, the VA examiner diagnosed chondromalacia of the patella and arthralgia of the left knee.

In January 2010, the Veteran submitted a petition to reopen his claim for service connection for a bilateral knee disability.  

Since the RO's July 1997 denial, the relevant evidence includes the Veteran's March 2010 and April 2010 statements and VA and private treatment records.

Specifically, the Veteran's statements include his assertions that during service, a tent fell on his right shoulder causing him to fall, which resulted in his bilateral knee disability.  See Veteran's statements dated March 2010 and April 2010.  VA and private treatment records include knee diagnoses such as right and left knee medial meniscus tear and left knee cartilage loss in medial femoral condyle and minor trochlear cartilage loss.  See, e.g., VA treatment record dated July 2006.  Furthermore, in a February 2014 VA treatment record, the VA physician noted that the Veteran's onset of his knee disability occurred during his military service.   
To this end, the evidence shows that since the prior July 1997 denial, the Veteran has various diagnoses of the knees besides the previously diagnosed genu valgum and genu recurvatum; chondromalacia of the patella; and arthralgia of the knees.  Furthermore, the Veteran's statements are a presumed credible for the purposes of reopening a claim.  Thus, the evidence shows a possible relationship between the Veteran's new bilateral knee disabilities and his military service.  

The Board finds that this evidence meets the low threshold of 38 C.F.R. § 3.156 and is new and material evidence to reopen the Veteran's claim.  

Accordingly, the Board finds that the evidence received since July 1997 is new and material evidence, and the reopening of the claim of service connection for a bilateral knee disability is warranted. 

B.  Right Wrist Disability

The Veteran's original claim for service connection for a right wrist disability was denied in a May 1978 rating decision, on the basis that there was no record of the disability in service medical records.  See notice letter dated in May 1978.  He did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance.  

Accordingly, the May 1978 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

In January 1997, the Veteran submitted a claim to reopen his service connection for a right wrist disability.  In a July 1997 rating decision, the RO found that the Veteran had not submitted new and material evidence to reopen the service connection claim for a right wrist disability that had been previously denied in May 1978.

Accordingly, the July 1997 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the July 1997 rating decision consisted of STRs, private treatment records, and March 1977 and May 1997 VA examination reports.

Specifically, the evidence reveals that in a June 1977 treatment record, the physician noted an old right wrist fracture that occurred in 1975.  A February 1978 statement of patient's treatment report documents a right ulnar wrist injury since his military service in 1975.  

In the March 1977 and May 1997 VA examination reports, the VA examiners diagnosed ulnar styloid with cyst formation.

In January 2010, the Veteran submitted a petition to reopen his claim for service connection for a right wrist disability.  

Since the RO's July 1997 denial, the relevant evidence includes VA and private treatment records; April 2010 examination report; and the Veteran's statements. 

In particular, in an April 2010 statement, the Veteran asserts that his right wrist disability is due to his service-connected right 5th finger disability.  Furthermore, during an April 2010 examination, the examiner noted that the Veteran experiences right wrist pain upon movement of the service-connected right 5th finger. 

To this end, the Veteran's statements are a presumed credible for the purposes of reopening a claim.  The evidence since the July 1997 rating decision relates to a possible nexus between the Veteran's right wrist disability and his service-connected right 5th finger disability.  

The Board finds that this evidence meets the low threshold of 38 C.F.R. § 3.156 and is new and material evidence to reopen the Veteran's claim.  See Harder v. Brown, 5 Vet. App. 183 (1993) (treating a secondary service connection claim as separate and distinct from a direct service connection claim, and reviewing the latter on a de novo basis while treating the former as an application to reopen).  
Accordingly, the Board finds that the evidence received since July 1997 is new and material evidence, and the reopening of the claim of service connection for a right wrist disability is warranted. 




III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

The Veteran claims that his neck disability is related to his military service.  Specifically, he asserts that his basic training and military activities such as prolonged marching, standing, and jumping with military gear caused his disability.  See Veteran's statements dated March 2010 and April 2010.  He also claims that during service, a tent fell on his right arm, which contributed to his neck disability.  See Veteran's statement dated March 2010.  He states that he has had pain in and since service. 

His STRs are absent neck complaints, treatment or diagnosis. 

Post service, a January 2010 private x-ray report shows DDD of the cervical spine.

In a January 2013 examination report, the VA examiner reviewed the claims, interviewed the Veteran and opined that the Veteran's DDD of the cervical spine is related to his military service.  The VA examiner reasoned that DDD of the cervical spine is attributable to stress and injuries originating during the Veteran's service as well as ongoing degenerative processes.

For the reasons below, the Board finds that entitlement to service connection for DDD of the cervical spine is warranted.

The Board finds that the above medical evidence of record demonstrates a current neck disability, specifically DDD of the cervical spine.  See, e.g., private x-ray report dated January 2010.  Thus, a current disability has been established.

Additionally, the Board finds that the in-service disease or injury element has been met.  To this end, although the Veteran's STRs are absent notation of a cervical spine condition, he has asserted that his basic training and military service consisted of rigorous physical demands that directly impacted his neck disability.  The Board finds that the Veteran's above assertions regarding his basic training and military service are competent, and consistent with the circumstances, conditions, and hardships of his military service.  38 U.S.C.A. § 1154 (a) (West 2014).  Furthermore, the Board finds that the Veteran is competent to describe the circumstances of his military service and that the evidence is sufficient to establish an in-service injury. 

Therefore, this case turns on whether there is a nexus between the in-service injury and the current DDD of the cervical spine.  The January 2013 VA opinion directly address this issue.

The Board finds that the January 2013 opinion that found that the Veteran's DDD of the cervical spine is related to military service is entitled to probative weight, as it was it was based on a full review of the Veteran's claims file and provided a detailed rationale for the findings that were consistent with the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Importantly, there is no opinion to the contrary. 

The Board finds that the evidence is thus at least evenly balanced as to whether the Veteran's DDD of the cervical spine is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for DDD of the cervical spine is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  Increased rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

With any form of arthritis, painful motion is an important factor.  38 C.F.R. § 4.59 (2016).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the applicability of 38 C.F.R. § 4.59 is not limited to arthritis claims).  

The Court has emphasized that when assigning a disability rating it is necessary to consider limitation of a joint's functional ability due to flare-ups, fatigability, incoordination, and pain on movement, or when it is used repeatedly over a period of time functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  In Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  

In January 2010, the Veteran submitted a claim for an increased rating for his right 5th finger disability. 

The Veteran's right 5th finger is rated noncompensable under 38 C.F.R. § 4.71a, DC 5227.  

DC 5227 provides for a single noncompensable rating for ankylosis of the ring or little finger.  A note following DC 5227 instructs that it should be considered whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.

In April 2010, the Veteran was afforded a VA examination.  The Veteran reported right 5th finger pain, incoordination, and displacement.  He indicated that his middle phalanx is uncomfortable and painful.  He stated that he is right-handed and that his 5th finger causes difficulty writing and impacts his work and daily activities.  He described pain shooting up his right arm and shoulder.  He described his right 5th finger as dysfunctional.  He denied any treatment and hospitalization regarding his right 5th finger.  He also denied the use of a brace or prosthesis. 

Upon physical examination, the examiner indicated that his right hand is within normal limits with a non-functioning proximal interphalangeal joint in the right small finger that also decreases limitation of motion in the metacarpophalangeal joint.  Extension of the metacarpophalangeal joint was to 0 degrees, and flexion was to 30 degrees.  The examiner indicted that first interphalangeal joint cannot be moved, and there was pain.  The examiner indicated that there were no additional flare ups or loss of range of motion or further loss in function with pain, fatigue, weakness, or lack of endurance after repetitive use.  The examiner diagnosed displaced and painful severe osteoarthrosis and sublux arthrosis of the right hand 5th proximal interphalangeal joint and right proximal interphalangeal joint post fracture, migration of the bones. 

In an April 2015 VA treatment record, the Veteran report right 5th finger pain and pain in the ring finger. 

After reviewing of the evidence, the Board finds that the preponderance of the evidence shows that a compensable rating for the right 5th finger is not warranted under DC 5227.  Specifically, under the applicable diagnostic criteria, any limitation of motion or ankylosis of the little finger of either hand is noncompensable.  38 C.F.R. § 4.71a, DCs 5227 and 5230.  Moreover, although 38 C.F.R. § 4.59 and Burton provide that actual painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint, there is no compensable rating for limitation of motion or ankylosis of the little finger.  Therefore, application of 38 C.F.R. § 4.59 does not assist the Veteran in this case.  See Sowers v. McDonald, 27 Vet. App 472 (2016).  Thus, no compensable rating is available under 5227.

As stated above, a note following DC 5227 instructs the rater to consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.

To this end, the evidence shows above that the Veteran's service-connected right 5th finger disability results in non-function of the proximal interphalangeal joint and limitation of motion in the metacarpophalangeal joint, resulting in difficulty with daily activities, specifically writing.  See VA examination reported dated April 2010. 

The Board finds that the current noncompensable rating on the basis of ankylosis of the right 5th finger, under DC 5227, does not sufficiently address interference with the overall function of the Veteran's right hand, particularly when writing and daily activities.  In accord with the note following DC 5227, the Board finds that the service-connected right 5th finger disability interferes with the overall function of the Veteran's right hand.  In Stingley v. Shinseki, No. 10-2684, 2012 U.S. App. Vet. Claims (Vet. App. Mar. 6, 2012), the Court found that the Board failed to consider whether the aforementioned note necessitated an additional evaluation for interference with overall function of the hand where the Veteran had difficulty picking up and lifting objects, holding large or heavy objects, and performing daily tasks such as fastening buttons.  

In this case, the Veteran reports that his service-connected right finger 5th disability causes difficulty with writing, work, and his daily activities.  In light of Stingley, the Board finds that the Veteran's impairment results in interference with the overall function of his right hand.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).

The rating criteria do not appear to provide guidance on how to evaluate interference with the overall function of the hand as indicated in the note under DC 5227.  The Board, however, finds that the impairment of the Veteran's right finger 5th disability is best evaluated, by analogy, as an amputation under 38 C.F.R. § 4.71a, DC 5156. 

Amputation of the little finger is rated under 38 C.F.R. § 4.71a, DC 5156.  A rating of 10 percent is assigned for amputation of the dominant/non-dominant hands little finger without metacarpal resection, at proximal interphalangeal (PIP) joint or proximal thereto.  A rating of 20 percent is assigned for amputation of the little finger with metacarpal resection and more than one-half of the bone lost. 

In this regard, the Board finds that a 10 percent rating is appropriate under DC 5156 as there is evidence that the Veteran is unable to move his PIP joint and experiences limitation of motion of the corresponding metacarpophalangeal joint.  Furthermore, the Veteran reports that he has difficulty with writing, work, and daily activities due to the service-connected right 5th finger.

Additionally, a separate rating for limitation or amputation of the entire hand is not warranted as clinical evaluation of the hand shows that it was within normal limits.  

Accordingly, the Board finds that the Veteran's impairment is analogous to amputation at the proximal interphalangeal joint.  Indeed, DC 5227 captures the functional limitation stemming from the service-connected right finger disability.  The Board concludes that a separate 10 percent rating under DC 5156 for amputation of the little finger at the proximal interphalangeal joint is warranted.

The Board finds that a 20 percent rating under Diagnostic Code 5156, which requires amputation of the little finger with metacarpal resection (more than one-half the bone lost), is not warranted.  The medical evidence of record explicitly states that the Veteran retains use of the metacarpal joint.  Accordingly, given the Veteran's ability to use the metacarpal joint, he would not be equally well served by amputation, which amounts to loss of use of a joint.  

Additionally, a request for an entitlement to a total disability rating based on individual unemployability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  Here, in this case, the Veteran was awarded entitlement to a TDIU effective May 18, 2017.  Regarding the period prior to the TDIU, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  

The Board has considered the Veteran's increased rating claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his increased rating claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 


ORDER

The application to reopen a claim of service connection for bilateral knee disability is granted.

The application to reopen a claim of service connection for right wrist disability is granted.

Entitlement to service connection for DDD of the cervical spine is granted. 

Entitlement to a compensable rating for right 5th finger is denied.
 
Entitlement to a separate 10 percent rating, but no higher, for symptoms analogous to amputation, for the right 5th finger, is warranted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Veteran seeks service connection for a bilateral knee disability. 

The Veteran's April 1974 enlistment examination report reveals a normal clinical evaluation.  A July 1974 STR notes Veteran's reported history of knee problems all of his life and that he did not walk until he was 7 years of age.  A May 1974 STR notes left leg swelling with tenderness for four weeks.  A March 1975 STR documented the Veteran's history of genu valgum since birth and knee effusion as a child.  The March 1975 physician indicated that the Veteran's military occupational specialty (MOS) was changed due to his bilateral knee pain.  Several STRs continue to document the Veteran's complaints of bilateral knee and leg pain and that he was referred to an orthopedic specialist on a few separate occasions.  See, e.g, STRs dated in July 1974, January 1975, March 1975, April 1975, and a STR dated in July with no year.  His STRs reveals knee diagnoses, to include genu valgum, genu recurvatum, chondromalacia, and cartilage damage.  His February 1977 separation examination report noted knock kneed.

More recently, the Veteran reports bilateral knee pain since service and treatment records dated in 2006 show right and left knee medial meniscus tear and that the Veteran underwent knee surgeries.  

When there is evidence that a disorder had its onset prior to service, questions relating to the presumption of soundness arise.  Every veteran is presumed to have been in sound condition when examined, accepted, and enrolled into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  

When a condition is not noted on entry into service, the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

However, "before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service."  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012). 

As shown above, the Veteran's April 1974 enlistment examination report shows no notation of a knee condition.  However, in later STRs the Veteran reported knee conditions since his birth and current knee pains.  As no knee condition was noted on the April 1974 entrance examination and knee symptoms seemed to manifest in service, the presumption of soundness is for application.  

To this end, although VA examinations were obtained in March 1977 and May 1997 to determine the nature of his bilateral knee disabilities, no medical opinion as to the onset or etiology of his bilateral knee disability has been obtained.  As such, there remain questions as to etiology of the Veteran's bilateral knee disability, which the Board may not resolve on its own.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999).  Therefore, the Board finds that a remand is necessary to schedule the Veteran for an appropriate VA examination.

The Veteran seeks service connection for right wrist, bilateral shoulder, and bilateral hip disabilities.  He asserts that his disabilities are due to an injury he incurred during service in 1975.  He explains that during service in 1975, a tent fell on his right arm.  He asserts that he has had pain in and since service.  He also asserts that his right wrist, bilateral hip, and bilateral shoulder disabilities are due to his service-connected right 5th finger disability.  As to his acquired physiatric disability, he asserts that his disability is due to his service-connected right 5th finger and back disabilities and non- service connected disabilities, such as his knees and hips. 

STRs indicated that the Veteran sustained a right finger injury, because he jammed his right finger.  

Specifically, as to his right wrist disability, a June 1977 treatment record notes an old right wrist fracture that occurred in 1975 a February 1978 statement of patients treatment report shows that the Veteran had pain in his right ulnar wrist since his 1975 injury from the military. 

VA treatment records include current acquired physiatric disorder, bilateral hip, bilateral shoulder, and right wrist disabilities.  Specifically, VA treatment records note diagnoses of a major depression disorder, left torn rotator cuff, postsurgical changes status post reverse total right shoulder arthroplasty; right wrist mild deformation; and arthritis of the hips.  See VA treatment records dated in January 2010, April 2010, September 2010, and April 2015.  

The evidence of record suggests that the Veteran's claimed disabilities may be related to in-service events or injuries; however, he has not been afforded a VA examination to determine the nature and etiology of his claimed acquired physiatric disorder, bilateral hip, bilateral shoulder, and right wrist disabilities.  Accordingly, the Board finds that a remand is necessary to afford the Veteran VA examinations.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the remaining claims are REMANDED for the following action:

1.  After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received. All such available documents should be associated with the claims file.

2.  Obtain VA treatment records since May 2017.  All such available documents should be associated with the claims file.

3.  Then, schedule the Veteran for an orthopedic VA examination by an appropriate physician to determine the nature and etiology of the Veteran's claimed bilateral knee, right wrist, bilateral shoulder, and bilateral hip disabilities.  The claims file, to include a copy of this Remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner should first identify all bilateral knee, right wrist, bilateral shoulder, and bilateral hip disabilities since the date of the Veteran's claim in January 2010.

(i.)  Then, as to any bilateral knee disabilities, the examiner must provide an opinion addressing the following:

a. Whether a bilateral knee disability, clearly and unmistakably (i.e., obviously or undebatably) pre-existed service.

In addressing the question above, the examiner should comment on the STRs that documented the Veteran's reported history of chronic knee problems with genu valgum since birth and frequent knee effusions as a child.  See STRs dated in July 1974 and March 1975. 

b. If the examiner determines that a bilateral knee disability clearly and unmistakably pre-existed service, the examiner must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing disease or injury WAS NOT aggravated (i.e., made worse) during service.

c. Regardless of the answers to the above questions, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current bilateral knee disability is related to his military service.

(ii.)  As to any identified right wrist, bilateral shoulder, and bilateral hip disabilities, the examiner must provide an opinion addressing the following:

a. Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disabilities had their onset in service or are otherwise related to his military service.

Specially, as to the right wrist disability, in addressing the opinion above, the examiner must comment/address the June  and July 1977 treatment record that document an old right wrist fracture that occurred in 1975.  

b. Whether the right wrist or any other disability was caused OR is or has been aggravated by his service-connected right 5th finger disability. 

If aggravation by service-connected disability is found, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

As to all opinions, a complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

3.  Schedule the Veteran for a VA examination by a psychologist or psychiatrist to determine the etiology of the Veteran's acquired psychiatric disorder, to include a major depression disorder.  The claims file, to include a copy of this Remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must first identity all psychiatric disorders that the Veteran has had since the date of his claim in January 2010. 

The examiner must provide an opinion addressing the following:

a. Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the major depressive disorder had its onset in service or is otherwise related to the Veteran's military service.

b. Whether the major depressive disorder was caused OR is or has been aggravated by his service-connected right 5th finger disability. 

If aggravation by service-connected disability is found, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

As to all opinions, a complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

4.  Thereafter, adjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



Department of Veterans Affairs


